              Case 6:19-bk-04758-KJ         Doc 19    Filed 01/24/20   Page 1 of 2




Dated: January 24, 2020                       ORDERED.




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

In re:                                              Case No. 19-04758-KJ
                                                    Chapter 7
Wayne Gale
Susana Rocha-gale,

         Debtors.       /


ORDER APPROVING CHAPTER 7 TRUSTEE APPLICATION TO RETAIN BK GLOBAL
     REAL ESTATE SERVICES AND CENTURY 21 CARIOTI TO PROCURE
     CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. §327, 328 AND 330

         Upon the Notice and Application of Dennis Kennedy, the trustee in the above-captioned case

(“Trustee”), to Retain BK Global Real Estate Services and Century 21 Carioti to Procure Consented

Public Sale pursuant to 11 U.S.C. § 327, 328 and 330 (“Application”) [Docket No. 18], the Court

concludes that BK Global Real Estate Services and Century 21 CARIOTI do not hold or represent any

interest adverse to the estate and are disinterested persons within the meaning of Section 101(14) of

the Bankruptcy Code. The Court further concludes that BK Global Real Estate Services and Century

21 CARIOTI are qualified to represent the Trustee and that the Court’s authorization of their

employment is in the best interest of the estate.

         Accordingly, it is
              Case 6:19-bk-04758-KJ          Doc 19      Filed 01/24/20     Page 2 of 2




        ORDERED the Application is approved and the Court approves the retention of BK Global

Real Estate Services and Century 21 CARIOTI to sell real property located at 120 E Oak St, Howey

in the Hills, FL 34737. All compensation authorized is subject to provisions of Section 330 of the

Bankruptcy Code.



Trustee Dennis D. Kennedy is directed to serve a copy of this order on interested parties who are non-CM/ECF
users and to file a proof of service within 3 days of entry of the order.




                                                     2
